REFERENCE

Case 2:21-cv-01356-DMF Document1 Filed 08/05/21 Page 1 of 6

 

_* FILED

 

   
  

 

 

 

write “see attached” in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)

 

 

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS

(Non-Prisoner Complaint)

___. LODGED
__ RECEIVED COPY
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner) é
/
AUG 95 2021 &
UNITED STATES DISTRICT COURT | cierk us pisteict court
THIS DOCUMENT IS NOT IN PROPER FORM ACCORBING for the DISTRICT OF ARIZONA
TO FEDERAL AND/OR LOCAL RULES AND PRACTICES BY DEPUTY
ANB IS SUBJECT TO REJBCTION BY THE COURT. District of
: fig e o : “{
tule Muasber/Seatlen) Division
CV21-01356-PHX-DMF
. \ ; ) Case No.
Pio. t U, wet fr df J (to be filled in by the Clerk’s Office)
: Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. . 4.
If the names of ail the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) LI Yes [_]No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-Y= )
)
j )
ch & fheenrx
7 Defendant(s) )
(Write the full name of each defendant who is being sued. if the )
names of all the defendants cannot fit in the space above, please )

 

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account

NOTICE

number. A filing may include only: the last four digits of a social security number; the year of an individual’s

birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any

other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

forma pauperis.

 

 

 

Page 1 of 6

 
Case 2:21-cv-01356-DMF Document1 Filed 08/05/21 Page 2 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

Robert Ho wart
PO Box ¥775#
Phoensx AX 85068 -77SF

. City State Zip Code
Mart¢o fa.
£02—'¢90- Y/07
eth, Lhowarh FO gmacl. Lom

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title Gf known)
Address

County
Telephone Number
E-Mail Address (ifinown)

Ci ty at. Pheenix

7.00 _W. W nshinag ton St
fhaea’X Y A? BS 003

City . State Zip Code

Maricopa
602- '262-7///

 

 

 

[] Individual capacity Official capacity

 

 

 

 

 

City _ State Zip Code

 

 

 

[| Individual capacity [| Official capacity

Page 2 of 6
Case 2:21-cv-01356-DMF Document1 Filed 08/05/21 Page 3 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)}

Defendant No. 3
Name
Job or Title Gf mown)
Address

 

 

 

 

City State _ Zip Code

County
Telephone Number
E-Mail Address (if known)

 

 

 

[] Individual capacity [| Official capacity

Defendant No. 4
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code

County
Telephone Number
E-Mail Address (f known)

 

 

 

[ Individual capacity [ | Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[] Federal officials (a Bivens claim)

[State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what .
federal constitutional or statutory right(s) do you claim is/are being violated by state " local at 4! 6 i

ls!
| al “ad hyca7 & d else
(Bn Fair Af; tordple Housing veto my jelig10 0 a Lslem

Cc, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated "hy pa)
fficials?
tin neg ot heel, yg clating wt civil pig because
me avithw © if Lunar bea dbf

e

relig!

m7 il

Page 3 of 6

vv = fore ble housing at To pe Ne

ig (Tle pid 6052: yw Neh 1S a

OTE Yor of Le Fair Do nt

Tysed me

Tick

 
Case 2:21-cv-01356-DMF Document1 Filed 08/05/21 Page 4 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
A? U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed.
The & ¢ ot Hoon p4) fused me a Pease, af Juans § slope Nand

 

 

Gcai Se. tf ws ts Kin § + ret /O-V of Us aev| Uin ;
fadubed eu; “oton ole t Med & Fine [es ot, re “Moved but 7 or Find be,
on /o/L0 H because 6 The Managemen» ere, t hocause LT eet la wry 2,

lite u.” Sis et ell tke rth fy. Pho e fe pp chou 2009 diyd U\encvechg aS

Statement of Claim.

aSNEe fier yer tnx eo CH i bigc
te Teen n ete (araai (CE fo meas), feng oe oe Kini Dorr Ag beeaaSe of I $
State as briefly as possible the facts of your case. D€scribe how each defendant was persGnally involved in the

alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
ffs statemeng of each clagm in a separate paragraph. wes additional pages if needed, wf aby + +
T Hebe AUCTION ST Me was pa for ny com wirt § aw AOU.
A. Where did th the events giving rise to your cl oo fen 4f J ECA a,
eo! abot 29 36 WY 3 ST.

fine To wat Mpac Fnrer locé

yA fhooni xl A2- phi pl.

 

 

B, What date and approximate time did the events giving yise to your claim(s) occur?
From abot zed? fe Oc / 7 200
C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else ee ed) 2 o else saw what fees. ,
EL was (Crim ia Jesain of me Teshinte Tepe
~ TT slam ) o v0

hood Aros ben wre / (6/0 + 1
b Bk Lr a. a Lins “Dout aT Bu Z 9 Lee lowe NAGE /
ne tire, ecu 2 oan tke con Ri~ = FOO PV spon ay gpaatiag
9 ¢ th AHI Panag, esti tation he wa nes’ q bat
net Ceaping - Cow Wee
ee

welkKTR J flare ofr mn by
Koxprhs 1K eh re! sate oh7s, f ore “Thee eu EG | 7
for Mary .
claining LE. ves me ie physic! Threats /\ Toe easing > S7a7r

“Ore ¢ ng ge ehok

a fir fee Page 4 of 6
— 9 MV 4 aint ar A oto rn) /6P20 2 i! PES Lene, £EFE ese

ete p mM le gu Fy: eon deer Me prop 7. L feare Vek

   
  

 
Case 2:21-cv-01356-DMF Document1 Filed 08/05/21 Page 5 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, yoy required and did or did n hess. Z
CL have feos ct Tama ye SF La sordar my PTSP
focauSe ot - 7S pelts ek te S hous AG (Scrims) naTiaey . pang

fhomi¥ wll not « My we me te Joose at Sanne Spe Plane

Wy Cy me he felling Ot ere LF ple
+o Bod f Hot r Love 7 ale 707, $e fe Had Faneled Pipe bee
will leas te me fete L atr) (reing ian He te street

‘fove a cmall Soaral Seca rite th Our e LE cenag OAD

 

rive . Heusag

 

Vv. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual ) and/or punitive damages claimed for

the acts alleged. E plain the basis for these claims. bee
Ec wk ft coust To oword, The # 16 O08, ee ey e oss

a Ieled = 7, Far 0 @ acd lH ¢ sane (6 accuses .
Pon ° binte «hk Chabtte "al joules

hecat ot Y Fy "ihe court fo 7B a Pipes g/t

las:
OUuL “adh mee fp’ 9 ne 1 a

vielelys5 fate Housing Ae, by 6

. ofan 2
housi ns auc. cf él ms pe liye: 1

4d | ewart Te Oe he il Mela
a a Fi ja, 000, 000, % TAL Ie te Far
/ Sadi ond (Gen Novel op newt, fer Wie , ete nG (A& Fat

Housing ICT. LE also ask ie Court fo On AOS [kaon
a award MQ @ /eacse at Pe nity Sloe Manac ser PRIA
8¢ dass de less, T rep wast cm rasljon male. edge who wil!

not dsecinne Fe asaingt me because ot my Sell bairg
a Ww histle blow eth, and my religion re slam.

deb
Pole “oh NG, LL a/So ack dhe

 

Page 5 of 6
Case 2:21-cv-01356-DMF Document1 Filed 08/05/21 Page 6 of 6

Pro Se 15 (Rey. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Vi.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: ppafas
Signature of Plaintiff Phot Maqearth

Printed Name of Plaintitt § yboyrt  /ftewar th
B. For Attorneys

Date of signing:

 

Signature of Attorney

 

 

 

Printed Name of Attorney

 

 

Bar Number

 

Name of Law Firm

Address

 

 

 

 

 

City State | Zip Code

Telephone Number
E-mail Address

 

 

Page 6 of 6
